F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           DEC 9 2002
                               FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    MAGDA ARACELY CORADO;
    RAUL CORADO; ROSE ANGELA
    CORADO; RAUL CORADO; ANA
    LUCIA CORADO,
                                                          No. 01-9544
                Petitioners,                        (BIA Nos. A72 454 135,
                                                   A72 454 134, A72 454 136,
    v.                                             A72 454 137, A72 451 311)
                                                      (Petition for Review)
    IMMIGRATION &
    NATURALIZATION SERVICE,

                Respondent.


                               ORDER AND JUDGMENT         *




Before SEYMOUR , EBEL , and O’BRIEN , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      The Corado family, originally from Guatemala, petitions for review of

a decision of the Board of Immigration Appeals (BIA) that denied their requests

for asylum and withholding of deportation and granted them voluntary departure.

We exercise jurisdiction under 8 U.S.C. § 1105a(a),   1
                                                          and deny the petition for

review.

      The family consists of Magda and Raul Corado, Sr., and their children Rose

Angela, Raul Jr., and Ana Lucia. The Immigration and Naturalization Service

(INS) has reopened the proceeding against Rose Angela Corado to allow her to

apply to adjust her status as the spouse of a United States citizen. Therefore,

there is no longer a final order of deportation as to Rose Angela Corado, and we

grant the INS’ motion to dismiss her as a party to this appeal.

      Mr. Corado and his other children are seeking derivative status through

Mrs. Corado. We therefore need address only Mrs. Corado’s claim. Mrs. Corado

entered the United States in 1991 on a thirty-day tourist visa and overstayed.

The INS initiated deportation proceedings in June 1993. Mrs. Corado applied

for asylum and withholding of deportation, asserting that she experienced past


1
       8 U.S.C. § 1105a was repealed by the Illegal Immigration Reform and
Immigrant Responsibility Act of 1996 (IIRIRA). Because the INS began
deportation proceedings against Mrs. Corado before IIRIRA’s effective date,
April 1, 1997, and issued its final deportation order after October 31, 1996,
however, our review is governed by the pre-IIRIRA rules as amended by
IIRIRA’s transitional rules. Under the transitional rules, § 1105a remains in
effect except for minor procedural amendments.

                                          -2-
persecution and feared future persecution in Guatemala because she helped open

a medical clinic in Santa Lucia and volunteered there as a nurse. The BIA

rejected her application for asylum and withholding of deportation, and entered

a final order of deportation in November 2001. Mrs. Corado argues on appeal

that the BIA’s decision is not supported by substantial evidence.

       There are two steps to a request for asylum.     Woldemeskel v. INS , 257 F.3d

1185, 1188 (10th Cir. 2001). First, the applicant must establish refugee status by

demonstrating “either past ‘persecution or a well-founded fear of [future]

persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion.’”   Id. (quoting 8 U.S.C. § 1101(a)(42)(A)).

This requires both objective evidence that would support a reasonable fear that

the petitioner faces persecution, and evidence that the applicant’s subjective fear

is genuine. Id. at 1188-89. If the applicant establishes refugee status, then in the

second step, the Attorney General exercises discretionary judgment to grant or

deny asylum. Id. at 1189. We review the BIA’s determination whether the

applicant has established refugee status for substantial evidence.   Id. We review

the agency’s discretionary decision to grant or deny asylum for abuse of

discretion. Id.

       The BIA determined that Mrs. Corado had not shown that she suffered past

persecution or had a well-founded fear of future persecution in Guatemala based


                                            -3-
on her religious or political beliefs. The BIA reasoned that the events and threats

she complained about were general and speculative, and not tied to her religious

or political beliefs. She failed to show that anyone had tried to close the clinic

she helped with or hurt the doctors there. And, although her brother and her

husband’s cousin were both murdered, the BIA determined that Mrs. Corado

failed to show how their fate is linked with hers, if she returns to Guatemala.

We are unpersuaded by Mrs. Corado’s argument on appeal that the BIA’s decision

is not supported by substantial evidence, and it is affirmed.

       Withholding of deportation requires a “significantly higher” burden of

proof than that required for asylum.   Id. at 1193. Because we affirm the BIA’s

denial of asylum, it follows that Mrs. Corado cannot prevail on the issue of

withholding of deportation.

       The appeal as to Rose Angela Corado is dismissed. The petition for review

is otherwise DENIED.


                                                     Entered for the Court



                                                     Terrence L. O’Brien
                                                     Circuit Judge




                                          -4-